Citation Nr: 0103725	
Decision Date: 02/07/01    Archive Date: 02/15/01	

DOCKET NO.  98-05 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
disorders of the left knee, right and left ankles and right 
shoulder, to include arthritis.

2.  Entitlement to an increased evaluation for traumatic 
arthritis, right knee, with chondromalacia (right knee 
disability), currently rated 10 percent disabling.

3.  Entitlement to an evaluation in excess of 20 percent for 
noncongestive glaucoma with some visual field declination, 
left eye (left eye disability), prior to January 25, 1999.

4.  Entitlement to an increased evaluation for noncongestive 
glaucoma with count fingers at two feet, left eye (left eye 
disability), currently rated 30 percent disabling.

5.  Entitlement to service connection for osteoarthritis of 
the hands and left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to January 
1979, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Infantryman Badge.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO), which denied the veteran's application 
to reopen claims of service connection for left knee, right 
ankle, left ankle and right shoulder disabilities.  In that 
same rating action, the RO also denied his claims of 
entitlement to increased ratings for his service-connected 
right knee and left eye disabilities as well as to service 
connection for osteoarthritis of the hands and left shoulder.  
The veteran perfected a timely appeal of these determinations 
to the Board.

During the course of this appeal, in a September 1999 rating 
action, the RO increased the rating for veteran's left eye 
disability to 30 percent, effective January 25, 1999.  In 
light of this action, the Board has recharacterized this 
claim as separate issues as reflected on the title page.

The Board's decision on the veteran's application to reopen 
claims of service connection for left knee, right ankle, left 
ankle and right shoulder disabilities is set forth below.  
These reopened together with each of claims, the other issues 
identified on the title page, as well as his claims of 
service connection for low and upper back disabilities, will 
be addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  In a November 1994 rating decision, the RO denied service 
connection for left knee, bilateral ankle and right shoulder 
disabilities; the veteran was provided notice of the decision 
and of his appellate rights, he did not appeal this 
determination, and the decision became final.

2.  Evidence added to the record since the November 1994 
rating decision, which denied service connection for left 
knee, bilateral ankle and right shoulder disabilities, is so 
significant that it must be considered in order to fairly 
decide the merits of the case.


CONCLUSIONS OF LAW

1.  The RO's unappealed November 1994 rating decision, which 
denied the veteran's claims for service connection for left 
knee, bilateral ankle and right shoulder disabilities, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302 (2000).

2.  Evidence received since the November 1994 RO rating 
decision is new and material; the claims of entitlement to 
service connection for left knee, bilateral ankle and right 
shoulder disabilities are reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  New and Material Evidence to Reopen Claims of Service 
Connection for left knee, bilateral ankle and right shoulder 
disabilities

In an unappealed RO rating decision, dated in November 1994, 
the RO denied the veteran's claims of service connection for 
left knee, bilateral ankle and right shoulder disabilities.  
In reaching these determinations, the RO explained that a 
March 1979 VA examination was negative for each of these 
conditions and no evidence of continuity of treatment had 
been shown.  The RO notified the veteran of the decision the 
following month; however, he did not appeal.  

At the time of November 1994 rating action, the evidence of 
record included the veteran's service medical records and 
post service treatment records; and statements of the 
veteran.

Because the veteran did not submit a Notice of Disagreement 
to the November 1994 rating action, it became final based on 
the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302.  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  As 
defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  In addition, for the purpose 
of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, create a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).  Instead, the Federal Circuit, reviewing the 
history of 38 C.F.R. § 3.156(a), including comments by the 
Secretary submitted at the time the regulation was proposed, 
concluded that the definition emphasized the importance of a 
complete record rather than a showing that the evidence would 
warrant a revision of a previous decision.  Id. at 1363.

Evidence associated with the claims file since the November 
1994 rating decision includes, among other things, 
comprehensive January 1998 and October 1999 VA examination 
reports, as well as substantial private, VA and service 
department treatment records showing that the veteran has 
been treated for each of these conditions.  Moreover, the 
veteran has reported that he has suffered from chronic and 
recurrent problems since service.  This evidence bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Having 
determined that new and material evidence has been added to 
the record, the veteran's claims of service connection for 
back and right shoulder disabilities are reopened.



ORDER

As new and material evidence has been presented, the 
veteran's claims of service connection for left knee, 
bilateral ankle and right shoulder disabilities are reopened; 
the appeal is granted to this extent only.


REMAND

For the reasons set forth below, the veteran's reopened 
claims of service connection for left knee, bilateral ankle 
and right shoulder disabilities, as well as each of the other 
certified claims identified on the title page, must be 
remanded for additional development and adjudication.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs with respect to the duty to assist and 
supersedes the decisions of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub. nom. Morton v. Gober, No. 96-15117 
(US Vet. App. November 6, 2000) (per curiam order), which has 
held the VA cannot assist in development of a claim that is 
not well grounded.  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or final before the 
date of enactment and not yet final as of that date.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
Section 7(a), 114 Stat. 2096, __ (2000).  See also, Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
with respect to the remaining issues on appeal is now 
required.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, Section 3-4, 114 Stat. 2096 __ (2000) (to be 
codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103(a), 
and 5107).  In addition, because a VA regional office has not 
yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC Op. No. 16-92 (July 24, 1992).

With respect to the veteran's reopened claims of service 
connection for left knee, bilateral ankle and right shoulder 
disabilities, as well as his claims seeking service 
connection for osteoarthritis of the hands and left shoulder, 
the Board concludes that, after obtaining all pertinent 
outstanding post-service medical records, in light of the 
recently enacted law, the veteran's statements and the 
medical evidence of record, these claims must be remanded to 
afford the veteran a VA examination.  In the examination 
report, the examiner must offer an opinion, subsequent to his 
or her review of the record, as to whether it is at least as 
likely as not that the veteran has any of the claimed 
conditions are related to his military service.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); Moore v. Derwinski, 1 
Vet. App. 401, 405 (1991).  

In addition, in light of the veteran's combat service, in 
readjudicating these claims, the RO must specifically 
consider the application of 38 U.S.C.A. § 1154(b) (West 1991) 
and 38 C.F.R. § 3.304(d) (2000).  See Dambach v. Gober, 223 
F.3d 1376, 1380 (Fed. Cir. 2000).

With respect to the veteran's claim for an increased rating 
for his service-connected right knee disability, the Board 
observes that both arthritis and instability have been 
considered as part of the service-connected disability and it 
has been rated as 10 percent disabling since February 1, 
1979.  In this regard, in support of his claim for a higher 
rating, the veteran asserts that separate evaluations are 
warranted.  To date, this has not been considered by the RO.  
The Board notes that, pursuant to precedent opinions of the 
VA General Counsel, separate evaluations arthritis 
(manifested by limited and/or painful motion) and instability 
may be warranted.  See VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 
56703 (1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 
(1997).

In addition, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that, in adjudicating the issue of entitlement to 
a higher rating for a musculoskeletal disability, VA must 
consider application of 38 C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on movement of a joint, 
that those factors are not contemplated in the relevant 
rating criteria, and that such can provide a basis for a 
higher schedular evaluation.  The veteran argues that the 
DeLuca factors support a higher rating and as such, on 
remand, the RO must consider them.

The veteran is also seeking an increased evaluation for his 
service-connected eye disorder.  At his personal hearing in 
May 1999, the veteran's representative stated that VA had 
recently provided the veteran a visual test and that this 
test, as well as other treatment records, otherwise 
unspecified, would be submitted by the veteran in support of 
his current claim.  Such records have not been received but 
are constructively of record.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  The RO must obtain these treatment records because 
they might contain diagnostic studies and other conclusions 
that might be determinative in the disposition of this claim.  
As such, this issue must also be remanded.

Finally, in the January 1998 decision, the RO also denied the 
veteran's application to reopen claims of entitlement to 
service connection for low and upper back disabilities.  In a 
statement dated in February 1998 and received by the RO that 
same month, the veteran expressed his disagreement with that 
determination; in that same statement, he also expressed his 
disagreement with the determinations discussed above.  The 
Board accepts the February 1998 statement as a Notice of 
Disagreement pursuant to 38 C.F.R. § 20.201 (2000); however, 
the RO apparently has not issued him a Statement of the Case 
(SOC) with respect to these claims.  Under these 
circumstances, the Board must remand these claims to the RO 
for the issuance of that SOC.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 
436 (1997).

Accordingly, this case is REMANDED to the RO for the 
following developments:

1.  The RO should ensure that all 
pertinent, outstanding VA and private 
medical records are associated with the 
claims file.  With his consent, the RO 
should obtain any additional records 
identified.  

2.  The RO must issue the veteran an SOC 
with respect to his claims of service 
connection for low and upper back 
disabilities, to include notification of 
the need to timely file a substantive 
appeal to perfect his appeal on these 
issues.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the etiology and diagnosis of 
any left knee, right ankle, left ankle, 
hand, left shoulder, and/or right 
shoulder disabilities found to be 
present, as well as the nature, extent 
and severity of is service-connected 
right knee disability.  It is imperative 
that the physician who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The physician is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that any left knee, right ankle, left 
ankle, hand, left shoulder, and/or right 
shoulder disabilities found to be present 
are etiologically related to the 
veteran's period of military service.  In 
addition, with respect to the veteran's 
right knee, the examiner must render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination.  Further, the examiner 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss during flare-ups of pain 
and/or weakness of as a result of the 
service-connected right knee disability.  
To the extent possible, the examiner 
should express any functional loss in 
terms of additional degrees of limited 
motion.  In addition, the examiner should 
comment as to whether the veteran's right 
knee disability is manifested by 
arthritis and/or instability.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The physician 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should also be 
afforded a VA ophthalmology examination 
to ascertain the veteran's current visual 
acuity.  The claims folder should be made 
available to the examiner for review 
before the examination.  The physician 
must provide a legible report which 
specifies the best-corrected visual 
acuity of both eyes and any other 
findings deemed appropriate.  

5.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

6.  The RO must review the claims file 
and insure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should insure that the 
new notification requirements and 
development procedures contained in 
Sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103(A) and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), and 
01-02 (January 9, 2001) as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel Precedent Opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.  If any of the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN D. REISS
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Error! Not a valid link.

